Citation Nr: 0313746	
Decision Date: 06/24/03    Archive Date: 06/30/03	

DOCKET NO.  97-06 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from September 1952 
to September 1956, and from July 1957 to July 1961.

This matter arises from a May 1996 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, that denied the benefit sought 
on appeal.  Following compliance with the procedure 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

By decision dated November 6, 2001, the Board denied the 
benefit sought on appeal.  The appellant then timely appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a joint motion for remand 
and for a stay of further proceedings dated September 12, 
2002, the appellant and the Secretary of Veterans Affairs 
petitioned the Court to vacate the Board's decision.  By 
order dated September 25, 2002, the Court vacated the Board's 
decision and remanded the matter to the Board pursuant to 
38 U.S.C.A. § 7252(a).


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
that eliminated the well-grounded claim requirements, 
expanded the duty of VA to notify the appellant and 
representative, and enhanced VA's duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his attorney 
of any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, Section 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal 


officer of the Department and regulations of the Department 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
For purposes of this determination, the Board will assume 
that the VCAA is applicable to claims or appeals pending on 
the date of enactment of the VCAA.   

This matter arises from a claim filed prior to the effective 
date of the VCAA.  The record does not show that the RO 
provided notice to the claimant of the VCAA, including the 
division of responsibilities between VA and the claimant in 
obtaining evidence, either by a notice letter of its own or 
by adopting a copy of the recommended VCAA notice letters 
provided by the Veterans Benefits Administration.  Nor has 
the RO addressed how the VCAA was satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
This must be accomplished prior to further appellate 
disposition to ensure that the appellant has been accorded 
due process of law.

During the pendency of this appeal, the appellant indicated 
that the record is incomplete regarding treatment received by 
him at Williams Air Force Base in Arizona following a motor 
vehicle accident in 1953.  He also reported the names of two 
individuals that he identified as being present at the time 
of the accident.  The Board believes that further attempts 
should be made to acquire additional evidence from these 
sources prior to appellate disposition.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The appellant may submit additional 
evidence and/or arguments in support of 
his claim.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The appellant should be requested to 
furnish statements from individuals who 
he indicated witnessed 


the motor vehicle accident in 1953.  
Alternatively, he should furnish the RO 
with the full names and addresses of 
these individuals, and the RO should then 
make an attempt to elicit statements from 
them.

3.  The veteran should then be afforded a 
VA orthopedic examination.  The claims 
file must be available to the examining 
physician.  All indicated tests and 
studies must be accomplished.  After 
examining the veteran and reviewing the 
record, the examining physician should 
indicate whether it is as likely as not 
that the veteran's low back disability is 
related to any documented accident or 
other incident that occurred during the 
veteran's military service.  A complete 
rationale should be given for each 
opinion and conclusion expressed.

4.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.

5.  If the benefit on appeal remains 
denied, the appellant and his attorney 
should be furnished a supplemental 
statement of the case.  They should also 
be afforded the appropriate time period 
in which to respond.

Once the foregoing has been accomplished, the case should be 
returned to the Board for further appellate consideration.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information 


and to accord the appellant due process of law.  The Board 
intimates no opinion regarding the final disposition of the 
claim.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




